Citation Nr: 0609476	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-08 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for promyelocytic leukemia 
(claimed as leukemia), including as due to exposure to Agent 
Orange or transmission fluid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for leukemia.  

The veteran participated in a Travel Board hearing in June 
2004 with the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims folder.

The Board previously remanded this claim in October 2004 for 
further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran served in the Republic of Vietnam from May 
1966 to May 1967; exposure to Agent Orange may be presumed.

3.  The veteran was diagnosed with acute promyelocytic 
leukemia in May 1988 and the disease went into remission in 
1989.

4.  The veteran's promyelocytic leukemia was not manifest in 
service or within one year of his discharge from service, and 
it is not presumed to be due to Agent Orange exposure in 
service.  

5.  There is no medical evidence relating the veteran's 
promyelocytic leukemia (in remission) to his active military 
service, including exposure to Agent Orange and/or 
transmission fluids.


CONCLUSION OF LAW

Promyelocytic leukemia was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in or aggravated by service, including due to exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a), (e) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records dated July 1965 to May 1967; prior 
rating decisions; the veteran's contentions; VA examination 
in July 2005; and VA records for outpatient treatment.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.
The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Moreover, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the August 2002, January 2003 and 
November 2004 letters and the January 2004 statement of the 
case.  Since the letters and statement of the case provided 
notice of elements (1), (2), (3) and (4), see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case, the veteran was 
provided with specific information as to why his claim was 
being denied.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the January 2004 statement of the 
case.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, ultimately what the VCAA seeks to 
achieve, is to give the appellant notice of the elements 
outlined above.  Once that has been done-regardless of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, although the 
veteran was not provided with complete notice of his rights 
under the VCAA until after the issuance of the May 2003 
rating decision, he was not prejudiced by the timing of the 
notice.  He was subsequently provided with all of the 
requisite information regarding VA's duties to notify and 
assist and has had ample opportunity to submit additional 
evidence in support of his claim.  

The Board further notes that although the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
in the November 2004 letter, he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App., March 3, 2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, as the Board concludes 
below, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection; hence, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.

All available service medical records as well as VA medical 
records pertinent to the years after service are in the 
claims folder and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a statement of the case 
and supplemental statements of the case that informed them of 
the laws and regulations relevant to the veteran's claim, and 
outlined the reasons for VA's decision.  

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  The veteran 
was provided with a VA medical examination in July 2005 to 
determine the likely nature and etiology of his leukemia.  
Thus, the Board finds that VA has met its duty to assist.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303 
(2005).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2005).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2005).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996) 
(emphasis added).  

Moreover, the Secretary of VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for the following disorders:  
hepatobiliary cancers; nasopharyngeal cancer; bone and joint 
cancer; breast cancer; cancers of the female reproductive 
system; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm parameters and infertility; Parkinson's 
disease and parkinsonism; amyotrophic lateral sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity (other than diabetes mellitus, type 
II); immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-641 (2003).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  See also Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Proof of direct service connection between exposure 
and disease entails showing that exposure during service 
actually caused the malady, which develops years later.  
Actual causation carries a very difficult burden of proof.  
See Combee at 1042.  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  See 38 U.S.C.A. § 5107 (West Supp. 
2005); 38 C.F.R. § 3.102 (2005).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The veteran's DD Form 214 reflects that he served one year in 
foreign and/or sea service.  His awards and decorations 
include the National Defense Service Medal, the Vietnam 
Service Medal and the Vietnam Campaign Medal.  His military 
occupational specialty was a helicopter mechanic.  Hence, it 
has been established that he served in the Republic of 
Vietnam during the Vietnam Era and exposure to Agent Orange 
may be presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2005).

Nevertheless, promyelocytic leukemia is not one of the 
diseases that are presumed to be due to exposure to Agent 
Orange, and the veteran's leukemia was initially manifest 
many years after his discharge from active military service.  
Hence, there is no basis upon which to grant service 
connection for promyelocytic leukemia on a presumptive basis.  
See 38 C.F.R. § 3.309(a), (e) (2005).  However, the Board 
must also address whether service connection may be awarded 
for the disability on a direct basis.  

Service medical records do not document any treatment for 
promyelocytic leukemia, and the post-service medical evidence 
shows that the veteran was first diagnosed with this disease 
in 1988, more than 20 years after his discharge from service.  
Furthermore, the veteran has not submitted any competent 
medical evidence linking his promyelocytic leukemia to his 
military service, including exposure to Agent Orange and/or 
transmission fluid.  

The VA examination conducted in July 2005 diagnosed the 
veteran with promyelocytic leukemia, in remission since 1989; 
hypertension; sleep apnea; obesity; headaches; and hearing 
loss.  The examiner stated that after a literature search 
concerning the etiology of promyelocytic leukemia, he 
determined that this form of leukemia was caused by a 
translocation involving retinoic acid receptor-alpha locus on 
chromosome 17-t (15,17) (q22; q11.12).  Therefore, he 
concluded that the veteran's promyelocytic leukemia was not 
causally related to his active military service, including 
exposure to Agent Orange and/or transmission fluids.

In support of his claim, the veteran has submitted a 
photocopy of a Johns Hopkins Medical Letter titled "Health 
After 50" that included a list of symptoms associated with 
leukemia.  However, the Board finds that this evidence lacks 
any probative value on the issue of a nexus between the 
veteran's leukemia and his military service because it does 
not contain any specific discussion pertaining to the 
veteran's case.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert, supra; see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  The evidence submitted by the 
veteran is general in nature, and therefore, is insufficient 
upon which to base a grant of service connection.  

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran's promyelocytic leukemia 
was causally related to his active military service, 
including exposure to Agent Orange and/or transmission fluid; 
continuity of symptomatology has not been demonstrated, and 
there is no medical opinion relating promyelocytic leukemia 
to any other incident or aspect of the veteran's service.  
Accordingly, the claim for service connection for 
promyelocytic leukemia, including due to exposure to Agent 
Orange and/or transmission fluids, must be denied.  See 
Gilbert, supra.  

ORDER


Entitlement to service connection for promyelocytic leukemia 
(claimed as leukemia), including as due to exposure to Agent 
Orange and/or transmission fluid, is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


